Citation Nr: 0430269	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1968 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issue of entitlement to special monthly pension 
based on the need for regular aid and attendance or on 
account of being housebound.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected disabilities include 
tuberculosis lymphadenitis (0%).  

3.  The veteran's nonservice-connected disabilities 
considered for pension purposes include clinical right L4, 
left C6-C7, and right C7 radiculopathy; cervical dorsolumbar 
paravertebral fibromyositis; bulging disc at L4-L5; right 
L5-S1 herniated nucleus pulposus (by computed tomography 
scan); degenerative joint disease of the cervical spine; 
right C6-C7 herniated nucleus pulposus (by magnetic resonance 
imaging); and right C7 radiculopathy (by electromyography) 
(60%).  

4.  The veteran is not blind or nearly blind and is not a 
patient in a nursing home due to mental or physical 
incapacity.  

5.  Although the veteran ambulates with the use of a crutch, 
he is able to dress and undress himself, to keep himself 
ordinarily clean and presentable, to feed himself, to attend 
to the wants of nature, and to protect himself from hazards 
or dangers incident to his daily environment.  

6.  The veteran is not substantially confined, as a direct 
result of his disabilities, to his dwelling and the immediate 
premises.  

CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance or on account of 
being housebound have not been met.  38 U.S.C.A. § 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in June 2002, the RO discussed the type of 
evidence necessary to support the veteran's special monthly 
pension claim.  Also by the June 2002 letter, the RO notified 
the veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the RO advised the veteran of attempts 
that it would make to obtain evidence and asked him to 
provide authorization for the release of any private medical 
records.  Also, the veteran was asked to identify any 
additional information or evidence concerning his records so 
that VA could try to obtain them.  

Additionally, the September 2002 rating decision and the 
September 2003 statement of the case (SOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his special monthly pension claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran, and 
all available evidence has been associated with the claims 
folder.  Furthermore, during the current appeal, the veteran 
has been accorded a pertinent VA examination.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
special monthly pension claim.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

By a December 1969 rating action, the RO in New York, New 
York granted service connection for active lymphatic 
tuberculosis and awarded a 100 percent evaluation for this 
disability, effective from September 1969 (pending 
verification of the veteran's active military duty).  An 
August 1969 Medical Board Proceedings Report included a 
diagnosis of non-contagious active lymphatic tuberculosis of 
the right supraclavicular area.  

By a March 1971 rating action, the RO in San Juan, the 
Commonwealth of Puerto Rico redefined this service-connected 
disability as cervical lymphadenitis due to quiescent 
tuberculosis and assigned a noncompensable evaluation to this 
disorder, effective from October 1971.  A VA examination 
conducted in September 1970 demonstrated a normal chest with 
essentially negative radiographic imaging.  The examiner 
diagnosed lymphatic tuberculosis and referenced a pending 
specialized evaluation.  One month later in October 1970, the 
veteran underwent a VA respiratory examination which 
reflected clear lung fields to palpation and no lymph nodes 
palpable in the neck.  Chest X-rays were essentially negative 
for pleuropulmonary disease.  The examiner diagnosed cervical 
lymphadenitis due to quiescent mycobacterium tuberculosis.  

Subsequently, by a June 1995 rating action, the RO granted to 
the veteran nonservice-connected pension benefits, effective 
from January 1994.  In particular, the RO determined that the 
veteran was unable to secure or to follow a substantially 
gainful occupation due to the nonservice-connected clinical 
right L4, left C6-C7, and right C7 radiculopathy; cervical 
dorsolumbar paravertebral fibromyositis; bulging disc at 
L4-L5; right L5-S1 herniated nucleus pulposus (by computed 
tomography scan); degenerative joint disease of the cervical 
spine; right C6-C7 herniated nucleus pulposus (by magnetic 
resonance imaging); and right C7 radiculopathy (by 
electromyography) (60%).  

In May 1993, the veteran underwent computed tomography on his 
lumbosacral spine.  This radiographic study reflected a 
circumferential bulging disc at L4-L5, right paracentral disc 
protrusion at L5-S1 without impingement of the nerve roots or 
thecal sac, and mild degenerative osteoarthropathy of the 
apophyseal joints at L5-S1.  

Thereafter, in May 1995, the veteran underwent a VA spine 
examination.  At that time, he complained of cervical pain 
with radiation to his right arm and with associated numbness 
of his right index finger, low back pain with radiation to 
the posterior aspect of both legs with associated needle 
sensations of the lower extremities, and weakness of the 
legs.  The veteran, who is right-handed, reported a history 
of dropping objects which he had been carrying in his right 
hand.  He also noted a history of frequent falls.  

A physical examination of the veteran's back demonstrated no 
postural abnormalities, no fixed deformities, tenderness to 
palpation on cervical and lumbar paravertebral muscles, 
exquisite pain objectively on all movements of the cervical 
and lumbar spine, diminished right patellar reflex of +1 
(reflecting damage to the right L4 root), a positive straight 
leg raising on both legs, diminished pinprick and smooth 
sensation on the right L4 dermatome of the foot, an absent 
right tricep muscle reflex (illustrating damage to the right 
C7 root), as well as diminished pinprick and smooth sensation 
on the left C6-C7 dermatomes of the hand.  In particular, the 
veteran exhibited the following ranges of motion of his 
cervical spine:  forward flexion to 30 degrees, backward 
extension to 32 degrees, right and left lateral flexion to 
15 degrees, and rotation to the left and right of 25 degrees.  
He also demonstrated the following ranges of motion of his 
lumbar spine:  forward flexion to 34 degrees, backward 
extension to 28 degrees, left lateral flexion to 27 degrees, 
right lateral flexion to 25 degrees, and rotation to the left 
and right of 35 degrees.  The examiner diagnosed clinical 
right L4, left C6-C7, and right C7 radiculopathy; cervical 
dorsolumbar paravertebral fibromyositis; bulging disc at 
L4-L5; right L5-S1 herniated nucleus pulposus (by computed 
tomography scan); degenerative joint disease of the cervical 
spine; right C6-C7 herniated nucleus pulposus (by magnetic 
resonance imaging); and right C7 radiculopathy (by 
electromyography).  

The June 1995 rating decision noted that the veteran's 
service-connected tuberculosis lymphadenitis was evaluated as 
noncompensably disabling from October 1971 and that he had 
qualified for nonservice-connected pension benefits, 
effective from January 1994, due to the nonservice-connected 
clinical right L4, left C6-C7, and right C7 radiculopathy; 
cervical dorsolumbar paravertebral fibromyositis; bulging 
disc at L4-L5; right L5-S1 herniated nucleus pulposus (by 
computed tomography scan); degenerative joint disease of the 
cervical spine; right C6-C7 herniated nucleus pulposus (by 
magnetic resonance imaging); and right C7 radiculopathy (by 
electromyography) (60%).  The subsequent rating decision 
dated in August 1995 corrected the June 1995 decision's 
failure to carry forward the nonservice-connected pain in the 
cervical and right shoulder region (0%).  

In February 2002, the veteran filed a claim for special 
monthly pension based on the need for regular aid and 
attendance or on account of being housebound.  According to 
the recent pertinent medical evidence received during current 
appeal, during the month of January 2002, the veteran 
participated in pool therapy treatment on multiple occasions.  
He demonstrated knowledge of the exercises and tolerated the 
routines well.  

In September 2002, the veteran underwent a VA spine 
examination.  At that time, he complained of stiffness and 
constant pain in his neck which radiates to his upper (and 
lateral) shoulders, occasional numbness in his lateral three 
fingers (#s 3, 4, and 5) of his right hand and numbness in 
the digit #2 at times, paresthesia of his upper posterior 
shoulders radiating to his head occasionally, involuntary 
tremors of his right upper extremity, and decreased strength 
of his right upper extremity.  When asked to describe the 
effects of these complaints on his usual occupation and daily 
activities, he responded that he is "[i]ndependent in 
activities of daily living."  

A physical examination of the veteran's cervical spine 
demonstrated flexion of 30 degrees, extension of 26 degrees, 
lateral bending of 7 degrees bilaterally, rotation of 
45 degrees bilaterally, pain on all planes of motion, 
additional limitation of motion due to pain in the neck and 
shoulder, spasm at the cervical paravertebral muscles and up 
to the trapezii, flat cervical lordosis, symmetric 
musculature of the back, right upper extremity resting 
tremor, full active range of motion of the right shoulder, 
manual muscle test of 5/5, no atrophies of the upper 
extremities, C5-T1 myotomes bilaterally, decreased pinprick 
sensation of the right medial forearm and multiple digits 
(#s 3, 4, and 5), negative Spurling test, and deep tendon 
reflexes of +2 biceps, +2 triceps, and +2 brachioradialis.  

The examiner noted that magnetic resonance imaging completed 
on the veteran's cervical spine in August 2001 showed minimal 
degenerative disc disease at C6-C7 and minimal disc 
herniation at C3-C4.  In addition, the examiner diagnosed 
cervical osteoarthritis, right C6 cervical radiculopathy, 
degenerative disc disease at the C6-C7 level, a C3-C4 
herniated nucleus pulposus, and resting tremors.  

On the same day in September 2002, the veteran underwent a VA 
aid and attendance or housebound examination by a different 
examiner.  At this evaluation, the veteran complained of 
right shoulder and nuchal pain radiating to his right upper 
extremity as well as unintentional right hand tremors.  The 
examiner noted that the veteran arrived at the examination 
with his wife in a private car.  The veteran stated that he 
was not bedridden and was not hospitalized.  He also denied 
having any visual problems.  

The veteran explained that, during a typical day, he rises at 
approximately 6:00 a.m.; walks to the bathroom to attend to 
the needs of nature, rinse his mouth, brush his teeth, wash 
his face, and bathe; later dresses in his room; eats 
breakfast at the table by himself; reads the newspaper; lies 
in bed to rest; eats lunch at mid-day; watches the news on 
the television; sits on the balcony and talks to his father 
(who lives in the next house); eats a mid-afternoon snack and 
then lies in bed to rest; eats dinner; watches television; 
and goes to sleep around 10:00 p.m. to 10:30 p.m.  The 
veteran noted that he shaves every other day.  Also, the 
veteran stated that he can go with his wife to the 
supermarket to shop for groceries, to attend medical 
appointments, and to go to church twice a week.  He 
specifically noted that he can leave his home "whenever 
necessary to attend medical appointments . . . [or to] go to 
the grocery store, . . . church, . . . [or] the barber 
shop."  He explained that he must be taken to these places 
in a car.  

A physical examination demonstrated erect posture, the 
ability to walk with adequate propulsion and balance with the 
aid of a Canadian crutch used for support, resting tremors of 
the hands, no limitation of motion of the neck or spine 
(including trunk), no deformities of the spine.  The veteran 
admitted that, despite his resting hand tremors, he is able 
to attend to the activities of daily living and to the needs 
of nature by himself without assistance.  In addition, the 
examiner observed that the veteran was well nourished, well 
groomed, and clean and dressed in casual attire.  Further, 
the examiner noted that the veteran was able to walk well by 
himself for approximately 300 feet with the aid of a Canadian 
crutch.  

The examiner concluded that the veteran appeared to be 
mentally sound and capable of managing his benefit payments.  
In addition, the examiner diagnosed minimal degenerative disc 
disease at the C6-C7 level with minimal herniation of the 
C3-C4 disc.  

Analysis

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance or on account of being housebound.  
38 U.S.C.A. §§ 1502(c), 1521(d) & (e) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) & (d) (2004).  "Need for aid and attendance" 
is defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. §§ 3.23(d)(2), 
3.351(b) (2004).  A veteran is deemed to be in need of 
regular aid and attendance if he/she:  

(1)  is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less in both eyes or concentric 
contraction of the visual field to five 
degrees or less; or

(2)  is a patient in a nursing home 
because of mental or physical incapacity; 
or 

(3)  establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  

See, 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) 
(2004).  

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:  

(1)  the inability of the veteran to 
dress or undress himself/herself, or to 
keep himself/herself ordinarily clean and 
presentable; 

(2)  the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; 

(3)  the inability of the veteran to feed 
himself/herself through loss of 
coordination of his/her upper extremities 
or through extreme weakness; 

(4)  the inability of the veteran to 
attend to the wants of nature; and 

(5)  the presence of incapacity, either 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his/her daily 
environment.  

See, 38 C.F.R. § 3.352(a) (2004).  

Under the applicable regulations, "bedridden" will be a 
proper basis for the determination and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

Further, it is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable ruling may be made.  Rather, the particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him or her to be in bed but must be based on the 
actual requirement of personal assistance from others.  Id.  

Moreover, in the case of a veteran entitled to pension who 
does not qualify for increased pension based on the need of 
regular aid and attendance, an increase in the rate of 
pension is authorized where the veteran has certain 
additional severe disabilities or is permanently housebound.  
The requirement for this increase in pension will be 
considered to have been met where, in addition to having a 
single permanent disability rated as 100 percent under a 
regular schedular evaluation, without resort to 
unemployability under 38 C.F.R. § 4.17 (2004), the veteran:  

(1)  has additional disability or 
disabilities independently ratable at 
60 percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or 

(2)  is "permanently housebound" by 
reason of disability or disabilities.  
This requirement is met when the claimant 
is substantially confined, as a direct 
result of his or her disabilities, to his 
or her dwelling and the immediate 
premises or, if institutionalized, to the 
ward or clinical area, and it is 
reasonably certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.  

38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d) (2004).  

The Board acknowledges that, throughout the current appeal, 
the veteran has contended that, as a result of his 
disabilities, he needs the regular aid and attendance of 
another person and is, in fact housebound.  In particular, in 
the claim submitted in February 2002, he stated that his 
"conditions . . . keep . . . [him] confined to . . . [his] 
home and . . . [result in his] need . . . [for] the help of 
other people to perform all of . . . [his] daily 
activities."  

The veteran's descriptions of the effect of his disorders on 
his ability to care for himself are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Importantly, however, such descriptions must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent laws and regulation.  

In this regard, the Board notes that, at the VA aid and 
attendance or housebound examination conducted in September 
2002, the veteran denied having any visual problems.  
Furthermore, none of the medical records received during the 
current appeal reflect recent treatment for any eye problems.  
Clearly, the veteran is not blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes or 
a concentric contraction of the visual field to five degrees 
or less.  Consequently, the criteria for the grant of special 
monthly pension based on the need for the regular aid and 
attendance of another person on the basis of visual 
impairment have not been met.  See, 38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(c) (2004).  

Additionally, at the September 2002 VA aid and attendance or 
housebound examination, the veteran reported that he was 
living in a home and was not hospitalized.  Also, none of the 
medical records received during the current appeal reflect 
recent hospitalizations.  Without evidence that the veteran 
is a patient in a nursing home because of mental or physical 
incapacity, an award of special monthly pension based on the 
need for the regular aid and attendance of another person on 
the basis of the need for inpatient (e.g., nursing home) care 
cannot be granted.  See, 38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351(c) (2004).  

Furthermore, the Board finds that the relevant evidence of 
record does not establish a factual need for aid and 
attendance, pursuant to the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See also, 38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351(c) (2004).  In this regard, the Board 
acknowledges that the examiner who conducted the VA aid and 
attendance or housebound examination in September 2002 
observed that the veteran walked with the aid of a Canadian 
crutch.  Significantly, however, this evaluation also 
demonstrated that the veteran has adequate propulsion and 
balance with the use of the crutch (and, specifically, is 
able to walk well by himself for approximately 300 feet with 
the use of this device); is not bedridden; is able to fasten 
his clothing; is able to feed, bathe, and shave himself; is 
able to attend to the wants of nature by himself; and would 
be able to leave his environment in case of an emergency to 
the establishment.  In fact, at this evaluation, the veteran 
admitted that, despite his resting hand tremors, he is able 
to attend to the activities of daily living and to the needs 
of nature by himself without assistance.  Also, at the VA 
spine examination conducted on the same day in September 
2002, the veteran specifically stated that he is 
"[i]ndependent in [his] activities of daily living."  

Clearly, this relevant evidence demonstrates that, despite 
the use of a crutch, the veteran is able to ambulate well, to 
dress and undress himself, to keep himself ordinarily clean 
and presentable, to feed himself, to attend to the wants of 
nature, and to protect himself from hazards or dangers 
incident to his daily environment.  As such, the Board must 
conclude that the evidence of record does not establish a 
factual need for aid and attendance.  See, 38 C.F.R. 
§ 3.352(a).  

With regard to the matter of whether the veteran is entitled 
to special monthly pension on account of being housebound, 
the Board notes that service connection has been established 
for tuberculosis lymphadenitis which has been evaluated as 
noncompensably disabling from October 1971.  Further, the 
veteran's nonservice-connected disability considered for 
pension purposes includes clinical right L4, left C6-C7, and 
right C7 radiculopathy; cervical dorsolumbar paravertebral 
fibromyositis; bulging disc at L4-L5; right L5-S1 herniated 
nucleus pulposus (by computed tomography scan); degenerative 
joint disease of the cervical spine; right C6-C7 herniated 
nucleus pulposus (by magnetic resonance imaging); and right 
C7 radiculopathy (by electromyography), which has been rated 
as 60 percent disabling from January 1994.  

Significantly, as this discussion indicates, the veteran does 
not have a single permanent disability rated as 100 percent 
under a regular schedular evaluation as well as an additional 
disability or disabilities independently ratable at 
60 percent or more which is separate and distinct from the 
permanent disability rated as 100 percent disabling and which 
involves different anatomical segments or bodily systems.  
Moreover, the veteran stated at the September 2002 VA spine 
examination that he is "[i]ndependent in activities of daily 
living."  In fact, at the VA aid and attendance or 
housebound examination conducted on the same day in September 
2002, the veteran admitted that he goes with his wife to the 
grocery store, to medical appointments, and to church twice a 
week.  He specifically noted that he leaves his home 
"whenever necessary to attend medical appointments . . . [or 
to] go to the grocery store, . . . church, . . . [or] the 
barber shop."  In view of these facts, the Board finds that 
the relevant schedular criteria has not been met; that the 
veteran is not substantially confined, as a direct result of 
his disabilities, to his dwelling and the immediate premises; 
and that he is, therefore, not "permanently housebound" by 
reason of disability or disabilities.  See, 38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (2004).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the award of special monthly pension 
based upon the need for the regular aid and attendance of 
another person or on account of being housebound.  The 
reasonable doubt doctrine is, therefore, not for application 
to this issue.  See, Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  The veteran's claim for special monthly 
pension based on the need for regular aid and attendance or 
on account of being housebound, therefore, must be denied.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance or on account of being housebound is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



